Case 2:19-cv-00759-MJJ-KK Document 1-2 Filed 06/14/19 Page 1 of 3 PagelID#: 8

~ =

VERNON RAY OUTHOUSE - 36TH JUDICIAL DISTRICT COURT
VERSUS No. C-QOlIQ-OSSH4- PARISH OF BEAUREGARD
ASI LLOYDS STATE OF LOUISIANA

 

Ficep:_(MQw |, 019 : Disoluo dupa
y DEPUTY CLERK

PETITION FOR DAMAGES

 

The Petition of Plaintiff, VERNON RAY OUTHOUSE, a domiciliary of Beauregard

Parish, Louisiana, respectfully represents:
1.

Made defendant in this suit for damages is:

ASI LLOYDS, a foreign insurance company, authorised to do, and doing
business in, the State of Louisiana, who may be served through the Secretary
of State.

2.

Defendant, ASI LLOYDS, issued a policy of homeowners insurance to Plaintiff,
VERNON RAY OUTHOUSE, insuring Plaintiff's residence (and its contents) jocated
at 618 St. Edwards Street, DeRidder, Beauregard Parish, Louisiana, against loss and
peril, including, losses related to water damage, under Policy Number LAL43677.

3.

On or about May 4, 2018, Plaintiffs insured residence suffered catastrophic
water damage as the result of the failure of a water vaive/manifold located in the attic
of the residence.

4.

As a direct result of the water damage to Plaintiff's residence, Plaintiff suffered
losses to his residence and personal property, as well as incurring expenses related
to storage, loss of use, rental, repairs, and other out of pocket expenses, all of which
constitute viable claims under the terms of the ASI LLOYDS policy issued to Plaintiff.

5.

Defendant, ASI LLOYDS, is indebted and liable to Plaintiff to the full extent of its
policy,

6.

C.A. “SAM” JONES, III
eo woke oe Despite amicable demand, Defendant, ASI LLOYDS, has arbitrarily and

DERIDDER, LA 70634
PHONE (337) 463-$532

 

 

 

EXHIBIT

 
Case 2:19-cv-00759-MJJ-KK Document 1-2 Filed 06/14/19 Page 2 of 3 PagelD#: 9

—

C.A. “SAM" JONES, IIL
PROFESSIONAL LAW CORP.
P.O. BOX 995
DERIDDER, LA 70634
PHONE (337) 463-5532

 

capriciously refused to pay some and/or all of the claims pursuant to the policy, and
failed to act in “good faith” towards its insured, VERNON RAY OUTHOUSE.
Accordingly, ASI LLOYDS, is liable to Plaintiff for all penalties, attorney fees, and
costs allowed by law.

7.

Additionally, as a result of Defendant's negligence and fault in delaying and
refusing to authorize proper repair and remediation of the water damage and resulting
mold, Plaintiff was exposed over a period of time to water damage related mold. As a
result of Plaintiffs exposure to water damage related mold, he has suffered from
chronic respiratory problems.

8.

As a direct and proximate result of ASI’s negligence and fault, Plaintiff has
suffered the following damages:

A. Past, present, and future general damages; and

B. Past, present, and future medical expenses.

THEREFORE, Plaintiff, VERNON RAY OUTHOUSE, prays:

|. That Defendant be served with a copy of this petition and duly cited to
appear and answer the same;

Il. That after due proceedings had, there be judgment rendered herein in favor
of Plaintiff and against Defendants, for such damages as are reasonable in
the premises, together with the maximum legal interest from date of judicial
demand until paid, penalties and attorney fees and for all costs of this
proceeding;

Ill. For full, general and equitable relief.

BY ATTORNEY,

dude.

MICHAEL S. HARPER
105 North Stewart Street
P.O. Box 995
DeRidder, Louisiana 70634
(337) 463-5532
Bar No. 24119

SERVICE INSTRUCTIONS:

Please serve Defendant A TRUE.AND CORRECT COPY —
consistent with Paragraph 1 of OF THE ORIGINAL

the Petition for Damages. . -
Beauregard Parish, LA

 

 
Case 2:19-cv-00759-MJJ-KK Document 1-2 Filed 06/14/19 Page 3 of 3 PagelD#: 10

MAY Fo aig
